Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 26, 2016

                                        No. 04-16-00035-CR

                                     John Gabriel SANCHEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR10432
                       The Honorable Jefferson Moore, Judge Presiding

                                           ORDER
        Appellant=s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal. Counsel
certifies appellant was informed of his right to file his own brief and to gain access to the
appellate record. See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.CSan Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.CSan Antonio 1996, no pet.). The
State has filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro
se brief.

        If the appellant desires to file a pro se brief, he must do so within sixty days from the date
of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State
may file a responsive brief no later than thirty days after the date the appellant=s pro se brief is
filed in this court. It is further ORDERED that the motion to withdraw, filed by appellant’s
counsel, is HELD IN ABEYANCE pending further order of the court.




                                                       _________________________________
                                                       Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court